Exhibit 10.10

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

THIRD AMENDMENT TO

EXCLUSIVE DISTRIBUTION AGREEMENT

This Third Amendment (this “Amendment”) to Exclusive Distribution Agreement is
entered into as of December 31, 2013 (the “Effective Date”), by and between
Zimmer Dental Inc., a Delaware corporation (“Zimmer”), and RTI Biologics, Inc.,
a Delaware corporation (“RTI”). Unless otherwise defined herein, capitalized
terms shall have the meanings given to them in the Agreement (as defined below).

Recitals

A.    Zimmer and RTI entered into an Exclusive Distribution Agreement on
September 30, 2010, as amended on September 27, 2011 (the “Agreement”).

B.    Zimmer and RTI desire to amend the Agreement and provide for certain other
matters as set forth in this Amendment.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the execution and delivery of this Amendment, Zimmer and RTI
agree as follows:

1.    Marketing and Distribution Activities. The fifth sentence of Section 2.3
of the Agreement is amended and replaced in its entirety with the following:
[****]

2.    Minimum Order Volume. The parties agree that the table in Section 3.9 of
the Agreement that sets forth the Minimum Requirements is deleted and replaced
in its entirety with the following table:

 

Calendar Year

  

Minimum Aggregate Fees

2011    [****] 2012    [****] 2013    [****] 2014    [****] 2015    [****] 2016
   [****] 2017    [****] 2018    [****] 2019    [****] 2020    [****]

3.    Representations and Warranties. Each Party hereby represents and warrants
to the other Party that the execution, delivery and performance by it of this
Amendment and the consummation by it of the transactions contemplated hereby do
not and will not violate, conflict with, result in the breach or termination of,
or constitute a default under (or event which, with notice, lapse of time or
both, would constitute a default under), any contract or agreement to which it
is a party or by which any of its properties or businesses are bound.



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4.    Release and Waiver. [****].

5.    Effect on the Agreement. Except as specifically amended above, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed. This Amendment is being effected in accordance with Section 13.4 of
the Agreement.

6.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law rules.

[SIGNATURES ON FOLLOWING PAGE;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, each party has caused this Third Amendment to be executed by
its respective duly authorized representative as of the Effective Date.

 

RTI BIOLOGICS, INC. By:   /s/ Robert Lane Name:   Robert Lane Title:   Executive
Vice President, Commercial ZIMMER DENTAL INC. By:   /s/ Harold C. Flynn, Jr.
Name:   Harold C. Flynn, Jr. Title:   President, Zimmer Dental